Citation Nr: 1132656	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-35 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to November 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, which denied service connection for a psychiatric disorder.

In October 2009, the Veteran provided testimony during a travel Board hearing held before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has re-characterized the issue as set forth above to be more inclusive.  The Board further notes that at this point, service connection for PTSD has not been claimed, nor does the record shown that any PTSD diagnosis been made.  Hence, for purposes of this remand no development relating to PTSD will be undertaken.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking to establish service connection for a psychiatric disorder.  

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

A brief review of the evidence of record reflects that the Veteran was seen in April 1971 during service due to depression and self-esteem issues.  The September 1971 separation examination report revealed that psychiatric evaluation was normal, and that the Veteran endorsed having subjective symptoms of depression or excessive worry, and nervous trouble.  Post-service, VA records dated in October 2000 reflect that the Veteran was treated for depression, anxiety, and sleep problems.  VA records dated between 2000 and 2006 reveal that diagnoses including: anxiety disorder; depressive disorder; delusional disorder; dysthymia; and paranoid personality disorder, were made.  In hearing testimony provided in 2009, the Veteran mentioned being the subject of harassment and personal assault/attempted sexual molestation during service.

A VA examination for mental disorders was conducted in July 2007 and the report indicates that the claims file was not available for review.  The Veteran gave a history of seeing a chaplain and psychiatrist during service.  Diagnoses of depressive disorder; delusional disorder; and paranoid features, were made.  No opinion was provided addressing the onset or likely etiology of the diagnosed conditions.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, while a VA psychiatric examination was conducted in 2007, it is inadequate to the extent that it did not contain a medical opinion addressing the etiology of the conditions diagnosed therein.  The Board further observes that the Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicolson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board observes that not only did the VA examination of 2007 lack a medical opinion addressing the etiology of the diagnosed psychiatric conditions, it was also conducted without the benefit if the review of pertinent information contained in the claims folder, to include review of the Veteran's STRs.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").

In light of the information provided above, a request for supplemental medical examination and opinion is warranted in this case.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  In doing so, the Board concludes that in order fulfill the duty to assist in providing a complete and adequate examination under the circumstances of this case, the examination should reflect review of the claims folder and include an opinion addressing the likely etiology and/or time of onset of the Veteran's claimed psychiatric disorder.

In addition, it appears that the Veteran receives his psychiatric treatment through VA and that records current through October 2006 are on file.  In hearing testimony provided in 2009, the Veteran stated that he receives continuous psychiatric treatment through VA.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, VA must obtain outstanding VA records, as have been identified in this case.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall afford the Veteran an opportunity to submit or identify any additional evidence relevant to his service connection claim for a psychiatric disorder.  Appropriate steps should be taken to obtain any identified records.

In addition, all available VA psychiatric/mental health treatment records, assessments and examination report dated from November 2006 forward should be requested and associated with the claims file.  

2.  The RO/AMC shall schedule the Veteran for a VA psychiatric examination in conjunction with the pending service connection claim for a psychiatric disorder.  The claims file and a copy of this remand shall be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report.  In addition, the examiner is requested to consider and address in the examination report Veteran's lay statements relating to his psychiatric history 9particularly as related to service), symptomatology and onset, as appropriate.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all findings should be set forth in detail.

The examiner is also asked to identify and diagnosis any currently manifested psychiatric disorder(s), describing the symptomatology associated with the diagnosed disorder(s) to the extent possible.  For each such diagnosed psychiatric disorder, the examiner is asked to address whether it is at least as likely as not that the disorder was incurred or first manifested during the Veteran's active service period extending from August 1970 to November 1971, or during the first post-service year.  The examiner should address the more general question of whether it is at least as likely as not that any currently manifested psychiatric disorder is etiologically related to the Veteran's period of active service.  In doing so, the examiner must acknowledge the Veteran's competent report as to the onset and continuity of symptomatology.  The supporting basis/rationale for all opinions expressed should be discussed.  If the examiner determines that it is not feasible to respond to any of the requested inquiries the examiner should explain why it is not feasible to respond.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


